SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):April 27, 2011 PSB HOLDINGS, INC. (Exact name of registrant as specified in its charter) WISCONSIN 0-26480 39-1804877 (State or other (Commission File (IRS Employer jurisdiction of Number) Identification incorporation) Number) 1905 W. STEWART AVENUE WAUSAU, WI54401 (Address of principal executive offices, including Zip Code) (715) 842-2191 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 23.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item 2 – Financial Information Item 2.02.Results of Operations and Financial Condition On April 27, 2011, PSB Holdings, Inc. issued a news release announcing net income of $1,285,000, or $.82 per diluted share, for the quarter ended March 31, 2011, as compared to net income of $1,334,000, or $.85 per diluted share, for the quarter ended December 31, 2010, and net income of $881,000, or $.56 per diluted share, for the quarter ended March 31, 2010.A copy of the news release is furnished as Exhibit 99.1 to this report.* Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Exhibit 99.1*News release dated April 27, 2011 * This exhibit is furnished pursuant to Item 2.02 and shall not be deemed to have been filed or incorporated by reference into any other filing by the Company under the Securities Act of 1933 or Securities Exchange Act of 1934 unless expressly so provided by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PSB HOLDINGS, INC. Date:April 27, 2011 By: SCOTT M. CATTANACH Scott M. Cattanach Treasurer -2- EXHIBIT INDEX to FORM 8-K of PSB HOLDINGS, INC. dated April 27, 2011 Pursuant to Section 102(d) of Regulation S-T (17 C.F.R. Section 232.102(d)) 99.1*News release dated April 27, 2011 * This exhibit is furnished pursuant to Item 2.02 and shall not be deemed to have been filed or incorporated by reference into any other filing by the Company under the Securities Act of 1933 or Securities Exchange Act of 1934 unless expressly so provided by specific reference in such filing. -3-
